STOCK EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION

AMONG

ZULU ENERGY CORP.

NYATI MAURITIUS LIMITED

AND LMA HUGHES LLLP



Dated as of December 19, 2007




 

--------------------------------------------------------------------------------

TABLE OF CONTENTS     Section        Page    Article I EXCHANGE OF SHARES    1 
     1.1    Exchange of Shares    1  Article II DELIVERY OF CERTIFICATES BY
SELLER    2       2.1    Delivery of Shares    2  Article III CLOSING AND
TERMINATION    2       3.1    Closing Date    2       3.2    Termination of
Agreement    2       3.3    Procedure Upon Termination    2       3.4    Effect
of Termination    3  Article IV REPRESENTATIONS AND WARRANTIES OF THE SELLER   
3       4.1    Organization and Good Standing of the Company    3       4.2   
Authority    3       4.3    Shares    4       4.4    Basic Corporate Records   
4       4.5    Minute Books    5       4.6    Subsidiaries and Affiliates    5 
     4.7    Consents    5       4.8    Financial Statements    6       4.9   
Records and Books of Account    6       4.10    Absence of Undisclosed
Liabilities    6       4.11    Taxes    7       4.12    Accounts Receivable   
8       4.13    Inventory    8       4.14    Machinery and Equipment    9     
 4.15    Real Property Matters    10       4.16    Leases    11       4.17   
Patents, Software, Trademarks, Etc    11       4.18    Insurance Policies    12 
     4.19    Banking and Personnel Lists    12       4.20    Lists of Contracts,
Etc    13       4.21    Compliance With the Law    14       4.22    Litigation;
Pending Labor Disputes    14       4.23    Absence of Certain Changes or Events 
  15       4.24    Employee Benefit Plans    16       4.25    Product Warranties
and Product Liabilities    17       4.26    Assets    18       4.27    Absence
of Certain Commercial Practices    18       4.28    Licenses, Permits, Consents
and Approvals    18       4.29    Environmental Matters    19       4.30   
Broker    19 




267671.03






i




--------------------------------------------------------------------------------

     4.31    Related Party Transactions    19       4.32    Patriot Act    20   
   4.33    Investment Intent    20       4.34    Investment Experience;
Suitability    20       4.35    Accredited Investor Status    20       4.36   
Reliance on Exemptions    21       4.37    Legends    21       4.38   
Disclosure    21  Article V REPRESENTATIONS AND WARRANTIES OF PURCHASER    21   
   5.1    Organization and Good Standing    21       5.2    Authority    22     
 5.3    Conflicts; Consents of Third Parties    22       5.4    Litigation   
22       5.5    Investment Intention    22       5.6    Due Authorization of
Exchange Consideration    22       5.7    Broker    23       5.8    Patriot Act 
  23       5.9    Tax Matters    23  Article VI COVENANTS    25       6.1   
Access to Information    25       6.2    Conduct of the Business Pending the
Closing    25       6.3    Consents    27       6.4    Other Actions    27     
 6.5    No Solicitation    27       6.6    Preservation of Records    28     
 6.7    Publicity    28       6.8    Use of Name    28       6.9    Financial
Statements    29       6.10    Tax Election    29       6.11    Tax Matters   
29       6.12    Additional Compensation    31       6.13    Expenses    31 
Article VII CONDITIONS TO CLOSING    32       7.1    Conditions Precedent to
Obligations of Purchaser    32       7.2    Conditions Precedent to Obligations
of the Seller    33  Article VIII DOCUMENTS TO BE DELIVERED    34       8.1   
Documents to be Delivered by the Seller    34       8.2    Documents to be
Delivered by the Purchaser    34  Article IX INDEMNIFICATION    34       9.1   
Indemnification    34       9.2    Limitations on Indemnification for Breaches
of Representations and Warranties    35       9.3    Indemnification Procedures 
  35       9.4    Tax Treatment of Indemnity Payments    37  Article X
MISCELLANEOUS    37       10.1    Payment of Sales, Use or Similar Taxes    37 
     10.2    Survival of Representations and Warranties    37 




267671.03






ii




--------------------------------------------------------------------------------

10.4    Specific Performance    37  10.5    Further Assurances    38  10.6   
Submission to Jurisdiction; Consent to Service of Process; Attorney’s Fees   
38  10.7    Entire Agreement; Amendments and Waivers    38  10.8    Governing
Law    39  10.9    Table of Contents and Headings    39  10.10 Notices    39 
10.11 Severability    40  10.12 Binding Effect; Assignment    40 








iii




--------------------------------------------------------------------------------

STOCK EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION

     STOCK EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION, dated as of December
19, 2007 (the “Agreement”), among Zulu Energy Corp., a corporation existing
under the laws of Colorado (the “Purchaser”), Nyati Mauritius Limited, a private
company limited by shares organized under the laws of the Republic of Mauritius
(the “Company”), and LMA Hughes LLLP, the sole shareholder of the Company (the
“Seller”).



W I T N E S S E T H:




     WHEREAS, the Seller owns 100 shares of common stock, $1.00 par value of the
Company (the “Shares”), which Shares constitute all of the issued and
outstanding shares of capital stock of the Company; and

     WHEREAS, the Company is a holding company that owns all of the issued and
outstanding shares of capital stock of Nyati Resources Limited, a company
organized under the laws of the Republic of Mauritius (“Nyati Resources”), which
owns 50 shares of common stock, BPULA 1.00 par value of Nyati Resources Botswana
(Proprietary) Limited, a company limited by shares organized under the laws of
the Republic of Botswana (“Nyati Botswana”), which represents 50% of Nyati
Botswana’s outstanding shares. Nyati Resources and Nyati Botswana are
collectively referred to as the “Subsidiaries” and each a “Subsidiary”). The
Company through its Subsidiaries is engaged in the business of prospecting for
and the exploration of coal bed methane and related activities in the Republic
of Botswana including related activities (the “Business”).

     WHEREAS, the Seller desires to transfer to the Purchaser, and the Purchaser
desires to acquire from the Seller, the Shares for the consideration and upon
the terms and conditions hereinafter set forth in a transaction intended to
qualify as a tax-deferred reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code,” and the transaction
contemplated by this Agreement, the “Exchange”);

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:



ARTICLE I
EXCHANGE OF SHARES






  1.1 Exchange of Shares.




     Upon the terms and subject to the conditions contained herein, on the
Closing Date the Seller shall transfer and deliver the Shares as set forth
opposite the Seller's name on Annex A hereto to the Purchaser in exchange for
30,000,000 shares of the Purchaser’s common stock to be issued at the Closing to
the Seller (the “Exchange Consideration”).

--------------------------------------------------------------------------------



ARTICLE II
DELIVERY OF CERTIFICATES BY SELLER






  2.1 Delivery of Shares.




     The transfer of the Shares shall be effected by the delivery to the
Purchaser at the Closing of certificates representing the Shares duly endorsed
in blank or accompanied by stock transfer powers and with all requisite stock
transfer tax stamps attached.



ARTICLE III
CLOSING AND TERMINATION






  3.1 Closing Date.




     Subject to the satisfaction of the conditions set forth in Sections 7.1 and
7.2 hereof (or the waiver thereof by the party entitled to waive that
condition), the closing of the sale and purchase of the Shares provided for in
Section 1.1 hereof (the "Closing") shall take place at the offices of Sichenzia
Ross Friedman Ference LLP located at 61 Broadway, New York, New York 10006 (or
at such other place as the parties may designate in writing) on such date as the
Seller and the Purchaser may designate. The date on which the Closing shall be
held is referred to in this Agreement as the "Closing Date".



  3.2 Termination of Agreement.




This Agreement may be terminated prior to the Closing as follows:

     (a) At the election of the Seller or the Purchaser on or after December 31,
2007, if the Closing shall not have occurred by the close of business on such
date, provided that the terminating party is not in default of any of its
obligations hereunder;

(b)      by mutual written consent of the Seller and the Purchaser; or   (c)   
  by the Seller or the Purchaser if there shall be in effect a final  

nonappealable order of a Governmental Body (as defined below) of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; it being agreed that the parties hereto
shall promptly appeal any adverse determination which is not nonappealable (and
pursue such appeal with reasonable diligence).

     (i) For purposes of this Agreement, “Governmental Body” shall mean any
agency, public or regulatory authority, department, commission, court, ministry,
or board of government, whether foreign or domestic and whether national,
federal, provincial, state, regional, local or municipal.



  3.3 Procedure Upon Termination.






267671.03






2




--------------------------------------------------------------------------------

     In the event of termination and abandonment by the Purchaser or the Seller,
or both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith
be given to the other party, and this Agreement shall terminate, and the
purchase of the Shares hereunder shall be abandoned, without further action by
the Purchaser or the Seller. If this Agreement is terminated as provided herein,
each party shall redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.



  3.4 Effect of Termination.




     In the event that this Agreement is validly terminated as provided herein,
then each of the parties shall be relieved of their duties and obligations
arising under this Agreement after the date of such termination and such
termination shall be without liability to the Purchaser, the Company or the
Seller; provided, however, that nothing in this Section 3.4 shall relieve the
Purchaser or the Seller of any liability for a breach of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Purchaser that:

     4.1 Organization and Good Standing of the Company. The Company is a private
company limited by shares duly organized, validly existing and in good standing
under the laws of the Republic of Mauritius. Each Subsidiary is a company or a
company limited by shares duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation set forth above. Neither
the Company nor either Subsidiary is required to be qualified to transact
business in any other jurisdiction where the failure to so qualify would have an
adverse effect on the business of the Company or any Subsidiary.



  4.2 Authority.




     (a) The Company has full power and authority (corporate and otherwise) to
carry on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets.

     (b) The execution of this Agreement and the delivery hereof to the
Purchaser and the sale and the transactions contemplated herein have been, or
will be prior to Closing, duly authorized by the Company’s Board of Directors
and by the Company’s stockholder having full power and authority to authorize
such actions.

     (c) Subject to any consents required under Section 4.7 below, the Seller
and the Company have the full legal right, power and authority to execute,
deliver and carry out the terms and provisions of this Agreement. Seller has
duly approved and authorized the execution and delivery of this Agreement and
documents and instruments contemplated hereby and the consummation of the
transactions contemplated hereby, and has duly authorized Brian Hughes to sign
on its behalf, and no other proceedings, approvals or other action on the part
of the Seller, the Company or any Subsidiary is necessary to approve and
authorize the execution, delivery and performance by the Seller of this
Agreement and the documents and instruments contemplated



267671.03






3




--------------------------------------------------------------------------------

hereby or the consummation of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered on behalf of Seller
and the Company and constitutes a valid and binding obligation of the Seller and
the Company enforceable in accordance with its terms.

     (d) Neither the execution and delivery of this Agreement, the consummation
of the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under (i) any Law (as defined below), indenture, mortgage, loan
agreement, or other agreement or instrument to which the Company, the
Subsidiaries or the Seller is a party or by which it or any of them is bound,
(ii) any charter, regulation, bylaw, constitutional provision of the Company, or
(iii) any decree, order, or rule of any court or Governmental Body or arbitrator
that is binding on the Company or the Seller in any way.

     (i) For purposes of this Agreement, a “Law” or “Laws” shall mean, including
those applicable of the United States of America, the Republic of Mauritius and
the Republic of Botswana, any statute, common law, rule, ordinance, regulation,
code, licensing requirement, order, judgment, injunction, decree, license,
permit and bylaw of a Governmental Body.



  4.3 Shares.




     (a) The Company’s authorized capital stock consists of 50,000 shares of
common stock, of which 100 shares have been issued to Seller, which constitutes
the Shares as defined above. No other shares of capital stock have been issued
by the Company. All of the Shares are duly authorized, validly issued, fully
paid and non-assessable.

     (b) The Seller is the lawful record and beneficial owner of all the Shares,
free and clear of any liens, pledges, encumbrances, charges, claims or
restrictions of any kind, and has, or will have on the Closing Date, the
absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement, including the exchange of the Shares, without any other
or further authorization, action or proceeding, except as specified herein.

     (c) There are no authorized or outstanding subscriptions, options, rights,
warrants, calls, contracts, demands, commitments, shareholder agreements,
convertible securities or other agreements or arrangements of any character or
nature whatever under which the Seller or the Company are or may become
obligated to issue, assign or transfer any shares of capital stock of the
Company or any Subsidiary. Upon the delivery to Purchaser on the Closing Date of
the certificate(s) representing the Shares, Purchaser will have good, legal,
valid, marketable and indefeasible title to all the then issued and outstanding
shares of capital stock of the Company, free and clear of any liens, pledges,
encumbrances, charges, agreements, options, claims or other arrangements or
restrictions of any kind.

     4.4 Basic Corporate Records. The copies of the Constitution of the Company
and Nyati Resources (each certified as of the date of this Agreement as true,
correct and complete by the Company’s secretary or assistant secretary), have
been delivered to the Purchaser, are true, correct and complete as of the date
of this Agreement. The copy of the Memorandum and



267671.03






4




--------------------------------------------------------------------------------

Articles of Association of Nyati Botswana (certified as of the date of this
Agreement as true, correct and complete by the Nyati Botswana’s secretary or
assistant secretary), which has been delivered to the Purchaser, are true,
correct and complete as of the date of this Agreement.

     4.5 Minute Books. The minute books of the Company and each Subsidiary,
which shall be exhibited to the Purchaser between the date hereof and the
Closing Date, each contain true, correct and complete minutes and records of all
meetings, proceedings and other actions of the shareholders, Boards of Directors
and committees of such Boards of Directors of each such corporation, if any,
and, on the Closing Date, will contain true, correct and complete minutes and
records of any meetings, proceedings and other actions of the shareholders,
respective Boards of Directors and committees of such Boards of Directors of
each such corporation.

     4.6 Subsidiaries and Affiliates. Except for its interests in Nyati
Resources and as disclosed on Schedule 4.6, the Company has no ownership, voting
or profit and loss sharing percentage interest in any businesses, entities,
enterprises and organizations. Except for its interests in Nyati Botswana and as
disclosed on Schedule 4.6, Nyati Resources has no ownership, voting or profit
and loss sharing percentage interest in any businesses, entities, enterprises
and organizations. Unless the context requires otherwise or specifically
designated to the contrary on Section 4.6 hereto, “Company” as used in this
Agreement shall include all such Subsidiaries. Except as set forth in Schedule
4.6 or 4.31, (i) neither the Company nor any Subsidiary has made any advances
to, or investments in, nor owns beneficially or of record, any securities of or
other interest in, any business, entity, enterprise or organization, (ii) there
are no arrangements through which the Company or any Subsidiary has acquired
from, or provided to, the Seller or its affiliates any goods, properties or
services, (iii) there are no rights, privileges or advantages now enjoyed by the
Company or any Subsidiary as a result of the ownership of the Company by the
Seller which, to the knowledge of the Seller or the Company, might be lost as a
result of the consummation of the transactions contemplated by this Agreement.
Each entity shown on Schedule 4.6 is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
full corporate power to own all of its property and to carry on its business as
it is now being conducted. Also set forth on Schedule 4.6 is a list of
jurisdictions in which each Subsidiary is qualified as a foreign company. Such
jurisdictions are the only jurisdictions in which the ownership or leasing of
property by each Subsidiary or the conduct of its business requires it to be so
qualified. All of the outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, are fully paid and nonassessable,
and, except as set forth on Schedule 4.6, are owned, of record and beneficially,
by the Company, and on the Closing Date will be owned by the Company, free and
clear of all liens, encumbrances, equities, options or claims whatsoever. No
Subsidiary has outstanding any other equity securities or securities options,
warrants or rights of any kind that are convertible into equity securities of
such Subsidiary, except as set forth on Schedule 4.6.

     4.7 Consents. Except as set forth in Schedule 4.7, no consents or approvals
of any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the Business can be
conducted by the Purchaser in the same manner after the Closing as heretofore



267671.03






5




--------------------------------------------------------------------------------

conducted by the Company, nor will the consummation of the transactions
contemplated hereby result in creating, accelerating or increasing any liability
of the Company.

     4.8 Financial Statements. The Seller has delivered, or will deliver prior
to Closing, to the Purchaser copies of the following financial statements (which
include all notes and schedules attached thereto), all of which are true,
complete and correct, have been prepared from the books and records of the
Company in accordance with United States generally accepted accounting
principles (“GAAP”) consistently applied with past practice and fairly present
the financial condition, assets, liabilities and results of operations of the
Company as of the dates thereof and for the periods covered thereby:

the audited balance sheet of the Company as at December 31, 2005 and 2006, and
the related audited statements of operations, and of cash flows of the Company
for the period then ended and (ii) the unaudited balance sheet of the Company as
of September 30, 2007 and the related compiled statement of operations of the
Company for the nine month period then ended (such statements, including the
related notes and schedules thereto, are referred to herein as the “Financial
Statements”).

     In such Financial Statements, the Statements of Operations do not contain
any items of special or nonrecurring income or any other income not earned in
the ordinary course of business except as set forth in Schedule 4.8, and the
financial statements for the interim periods indicated include all adjustments,
which consist of only normal recurring accruals, necessary for such fair
presentation. There are no facts known to the Seller or the Company that, under
GAAP consistently applied, would alter the information contained in the
foregoing Financial Statements in any material way. Neither the Company nor any
Subsidiary, or any director, officer, employee or agent of the Company or the
Subsidiaries has received any written or oral complaint, allegation or claim
that the Company or such Subsidiary has engage in questionable accounting or
business practices.

     For the purposes hereof, the balance sheet of the Company as of September
30, 2007 is referred to as the “Balance Sheet” and September 30, 2007 is
referred to as the “Balance Sheet Date”.

     4.9 Records and Books of Account. The records and books of account of the
Company and of each Subsidiary reflect all material items of income and expense
and all material assets, liabilities and accruals, and have been, and to the
Closing Date will be, regularly kept and maintained in conformity with GAAP
applied on a consistent basis with preceding years.

     4.10 Absence of Undisclosed Liabilities. Except as and to the extent
reflected or reserved against in the Company’s Financial Statements or disclosed
in Schedule 4.10, there are no liabilities or obligations of the Company of any
kind whatsoever, whether accrued, fixed, absolute, contingent, determined or
determinable, and including without limitation (i) liabilities to former,
retired or active employees of the Company under any pension, health and welfare
benefit plan, vacation plan or other plan of the Company, (ii) tax liabilities
incurred in respect of or measured by income for any period prior to the close
of business on the Balance Sheet Date,



267671.03






6




--------------------------------------------------------------------------------

or arising out of transactions entered into, or any state of facts existing, on
or prior to said date, and (iii) contingent liabilities in the nature of an
endorsement, guarantee, indemnity or warranty, and there is no condition,
situation or circumstance existing or which has existed that could reasonably be
expected to result in any liability of the Company, other than liabilities and
contingent liabilities incurred in the ordinary course of business since the
Balance Sheet Date consistent with the Company’s recent customary business
practice, none of which is materially adverse to the Company.



  4.11 Taxes.




     (a) For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any and
all federal, state, local and foreign (including the Republic of Botswana and
the Republic of Mauritius) taxes, assessments and other governmental charges,
duties, impositions and liabilities relating to taxes, including taxes based
upon or measured by gross receipts, income, profits, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes and escheatment payments,
together with all interest, penalties and additions imposed with respect to such
amounts and any obligations under any agreements or arrangements with any other
person with respect to such amounts and including any liability for taxes of a
predecessor entity; (ii) any liability for the payment of any amounts of the
type described in clause (i) as a result of being or ceasing to be a member of
an affiliated, consolidated, combined or unitary group for any period
(including, without limitation, any liability under Treas. Reg. Section 1.1502
-6 or any comparable provision of foreign, state or local law); and (iii) any
liability for the payment of any amounts of the type described in clause (i) or
(ii) as a result of any express or implied obligation to indemnify any other
person or as a result of any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity.

     (b) (i) The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports (“Returns”) relating to
Taxes required to be filed by the Company with any Tax authority. All such
Returns are true, correct and complete in all material respects. The Company has
paid all Taxes shown to be due on such Returns. Except as listed on Schedule
4.11 hereto, the Company is not currently the beneficiary of any extensions of
time within which to file any Returns. The Seller and the Company have furnished
and made available to the Purchaser complete and accurate copies of all income
and other Tax Returns and any amendments thereto filed by the Company in the
last three (3) years.

     (ii) The Company, as of the Closing Date, will have withheld and accrued or
paid to the proper authority all Taxes required to have been withheld and
accrued or paid.

     (iii) The Company has not been delinquent in the payment of any Tax nor is
there any Tax deficiency outstanding or assessed against the Company. The
Company has not executed any unexpired waiver of any statute of limitations on
or extending the period for the assessment or collection of any Tax.

     (iv) There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any Tax authority in



267671.03






7




--------------------------------------------------------------------------------

writing or (B) based upon personal contact with any agent of such Tax authority,
and there is no claim for assessment, deficiency, or collection of Taxes, or
proposed assessment, deficiency or collection from the Internal Revenue Service
or any other Governmental Body against the Company which has not been satisfied.
The Company is not a party to nor has it been notified in writing or otherwise
that it is the subject of any pending, proposed, or threatened action,
investigation, proceeding, audit, claim or assessment by or before the Internal
Revenue Service or any other Governmental Body, nor does the Company have any
reason to believe that any such notice will be received in the future. Neither
the Internal Revenue Service nor any other Governmental Body, nor any state or
local taxation authority has ever audited any income tax return of the Company.
The Company has not filed any requests for rulings with the Internal Revenue
Service nor any other Governmental Body. No power of attorney has been granted
by the Company or its Affiliates with respect to any matter relating to Taxes of
the Company. There are no Tax liens of any kind upon any property or assets of
the Company, except for inchoate liens for Taxes not yet due and payable.

     (v) The Company has no liability for any unpaid Taxes which has not been
paid or accrued for, or otherwise, or reserved on the Financial Statements in
accordance with GAAP, as adjusted for the passage of time through the Closing
Date in accordance with the Company’s past custom and practice, whether asserted
or unasserted, contingent or otherwise.

     (vi) There is no contract, agreement, plan or arrangement to which the
Company is a party as of the date of this Agreement, including but not limited
to the provisions of this Agreement, covering any employee or former employee of
the Company that, individually or collectively, would reasonably be expected to
give rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) or any applicable provision under any Law. There is no contract,
agreement, plan or arrangement to which the Company is a party or by which it is
bound to compensate any individual for excise taxes paid pursuant to Section
4999 of the Code or any applicable provision under any Law.

     (vii) The Company has not filed any consent agreement under Section 341(f)
of the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by the Company.

     (viii) The Company is not a party to, and has no obligation under, any
tax-sharing, tax-indemnity or tax-allocation agreement or arrangement.

     (ix) None of the Company’s assets are tax-exempt-use property within the
meaning of Section 168(h) of the Code.

     4.12 Accounts Receivable. Neither the Company nor any Subsidiary has any
accounts receivable.

4.13 Inventory. Neither the Company nor any Subsidiary has any inventory.



267671.03






8




--------------------------------------------------------------------------------

     4.14 Machinery and Equipment. Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of the Company and the Subsidiaries currently being
used in the conduct of the Business, or included in determining the net book
value of the Company on the Balance Sheet Date, together with any machinery or
equipment that is leased or operated by the Company or the Subsidiaries, are in
fully serviceable working condition and repair. Said Fixed Assets shall be
maintained in such condition from the date hereof through the Closing Date.
Except as described on Schedule 4.14 hereto, all Fixed Assets owned, used or
held by the Company are situated at its business premises and are currently used
in its business. Schedule 4.14 describes all Fixed Assets owned by or an
interest in which is claimed by any other person (whether a customer, supplier
or other person) for which the Company is responsible (copies of all agreements
relating thereto being attached to said Schedule 4.14), and all such property is
in the Company’s actual possession and is in such condition that upon the return
of such property in its present condition to its owner, the Company will not be
liable in any amount to such owner. There are no outstanding requirements or
recommendations by any insurance company that has issued a policy covering
either (i) such Fixed Assets or (ii) any liabilities of the Company relating to
operation of the Business, or by any board of fire underwriters or other body
exercising similar functions, requiring or recommending any repairs or work to
be done on any Fixed Assets or any changes in the operations of the Business,
any equipment or machinery used therein, or any procedures relating to such
operations, equipment or machinery. All Fixed Assets of the Company are set
forth on Schedule 4.14 hereto.



267671.03






9




--------------------------------------------------------------------------------



  4.15 Real Property Matters.




     (a) Schedule 4.15(a) sets forth a complete list of (i) all real property
and interests in real property owned in fee by the Company or any Subsidiary
(individually, an "Owned Property" and collectively, the "Owned Properties"),
and (ii) all real property and interests in real property leased by the Company
or any Subsidiary (individually, a "Real Property Lease" and the real properties
specified in such leases, together with the Owned Properties, being referred to
herein individually as a "Company Property" and collectively as the "Company
Properties") as lessee or lessor. The Company and the Subsidiaries, as the case
may be, have good and marketable fee title to all Owned Properties, free and
clear of all Liens of any nature whatsoever except (A) Liens set forth on
Schedule 4.15(a) and (B) Permitted Exceptions. The Company Properties constitute
all interests in real property currently used or currently held for use in
connection with the Business and which are necessary for the continued operation
of the Business as the Business is currently conducted. The Company has a valid
and enforceable leasehold interest under each of the Real Property Leases,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), and the Company has
not received any written notice of any default or event that with notice or
lapse of time, or both, would constitute a default by the Company under any of
the Real Property Leases. All of the Company Property, buildings, fixtures and
improvements thereon owned or leased by the Company are in good operating
condition and repair (subject to normal wear and tear).

     (i) For purposes of this Agreement, “Lien” shall mean debts, liabilities,
commitments, obligations, duties and responsibilities of any kind and
description, whether absolute or contingent, monetary or non-monetary, direct or
indirect, known or unknown or matured or unmatured, or of any other nature.

     (b) The Company and the Subsidiaries have all material certificates of
occupancy and Permits of any Governmental Body necessary or useful for the
current use and operation of each Company Property, and the Company has fully
complied with all material conditions of the Permits applicable to it. No
default or violation, or event that with the lapse of time or giving of notice
or both would become a default or violation, has occurred in the due observance
of any Permit.

     (c) There does not exist any actual or, to the best knowledge of the
Company, the Subsidiaries or the Seller, threatened or contemplated condemnation
or eminent domain proceedings that affect any Company Property or any part
thereof, and the Company has not received any notice, oral or written, of the
intention of any Governmental Body or other Person to take or use all or any
part thereof.

     (d) Neither the Company nor the Seller has received any written notice from
any insurance company that has issued a policy with respect to any Company
Property requiring performance of any structural or other repairs or alterations
to such Company Property.



267671.03






10




--------------------------------------------------------------------------------

     (e) The Company does not own or hold, and is not obligated under or a party
to, any option, right of first refusal or other contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.

     4.16 Leases. All leases of real and personal property of the Company and
the Subsidiaries are described in Schedule 4.16, are in full force and effect
and constitute legal, valid and binding obligations of the respective parties
thereto enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights, and have not been
assigned or encumbered. The Company has performed in all material respects the
obligations required to be performed by it under all such leases to date and it
is not in default in any material respect under any of said leases, except as
set forth in Schedule 4.16, nor has it made any leasehold improvements required
to be removed at the termination of any lease, except signs. No other party to
any such lease is in material default thereunder. Except as noted on Schedule
4.16, none of the leases listed thereon require the consent of a third party in
connection with the transfer of the Shares.

     4.17 Patents, Software, Trademarks, Etc. The Company owns, or possesses
adequate licenses or other rights to use, all patents, software, trademarks,
service marks, trade names, copyrights, proprietary information and trade
secrets, if any, necessary to conduct the Business as now operated by it. The
patents, software, trademarks, service marks, copyrights, trade names and trade
secrets, if any, registered in the name of or owned or used by or licensed to
the Company and applications for any thereof (hereinafter the “Intangibles”) are
described or referenced in Schedule 4.17. The Seller hereby specifically
acknowledges that all right, title and interest in and to all patents, software
and proprietary information listed on Schedule 4.17 are owned by the Company or
its Subsidiaries and that the ownership of such patents, software or proprietary
information will be transferred as part of the Company to Purchaser as part of
the transaction contemplated hereby. No officer, director, shareholder or
employee of the Company or any relative or spouse of any such person owns any
patents or patent applications or any inventions, software, secret formulae or
processes, trade secrets or other similar rights, nor is any of them a party to
any license agreement, used by or useful to the Company or related to the
Business except as listed in Schedule 4.17. All of said Intangibles are valid
and in good standing, are free and clear of all liens, security interests,
charges, restrictions and encumbrances of any kind whatsoever, and have not been
licensed to any third party except as described in Schedule 4.17. The Company
has not been charged with, nor has it infringed, nor to the Seller’s knowledge
is it threatened to be charged with infringement of, any patent, proprietary
rights or trade secrets of others in the conduct of its business, and, to the
date hereof, neither the Seller nor the Company has received any notice of
conflict with or violation of the asserted rights in intangibles or trade
secrets of others. The Company is not now manufacturing any goods under a
present permit, franchise or license, except as set forth in said Schedule 4.17.
The consummation of the transactions contemplated hereby will not alter or
impair any rights of the Company in any such Intangibles or in any such permit,
franchise or license, except as described in Schedule 4.17. The Intangibles and
the Company’s tooling, manufacturing and engineering drawings, process sheets,
specifications, bills of material and other like information and data are in
such form and of such quality and will be maintained in such a manner that the
Company can, following the Closing, design, produce, manufacture, assemble and
sell the products and provide the services heretofore provided by it so that
such products and services meet applicable



267671.03






11




--------------------------------------------------------------------------------

specifications and conform with the standards of quality and cost of production
standards heretofore met by it. The Company has the sole and exclusive right to
use its corporate and trade names in the jurisdictions where it transacts
business.

     4.18 Insurance Policies. There is set forth in Schedule 4.18 a list and
brief description of all insurance policies on the date hereof held by the
Company or on which it pays premiums, including, without limitation, life
insurance and title insurance policies, which description includes the premiums
payable by it thereunder. Schedule 4.18 also sets forth, in the case of any life
insurance policy held by the Company, the name of the insured under such policy,
the cash surrender value thereof and any loans thereunder. All such insurance
premiums in respect of such coverage have been, and to the Closing Date will be,
paid in full, or if not due, properly accrued on the Balance Sheet. All claims,
if any, made against the Company which are covered by such policies have been,
or are being, settled or defended by the insurance companies that have issued
such policies. Up to the Closing Date, such insurance coverage will be
maintained in full force and effect and will not be cancelled, modified or
changed without the express written consent of the Purchaser, except to the
extent the maturity dates of any such insurance policies expiring prior to the
Closing Date. No such policy has been, or to the Closing Date will be, cancelled
by the issuer thereof, and, to the knowledge of the Seller and the Company,
between the date hereof and the Closing Date, there shall be no increase in the
premiums with respect to any such insurance policy caused by any action or
omission of the Seller or of the Company.

     4.19 Banking and Personnel Lists. The Seller and the Company will deliver
to the Purchaser prior to the Closing Date the following accurate lists and
summary descriptions relating to the Company:

(i) The name of each bank in which the Company has an account or safe deposit
box and the names of all persons authorized to draw thereon or have access
thereto.

(ii) The names, current annual salary rates and total compensation for the
preceding fiscal year of all of the present directors and officers of the
Company, and any other employees whose current base accrual salary or annualized
hourly rate equivalent is $20,000 or more, together with a summary of the
bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.

(iii) A schedule of workers’ compensation payments of the Company over the past
five full fiscal years and the fiscal year to date, a schedule of claims by
employees of the Company against the workers’ compensation fund for any reason
over such period, identification of all compensation and medical benefits paid
to date on each such claim and the estimated amount of compensation and medical
benefits to be paid in the future on each such claim.

(iv) The name of all pensioned employees of the Company whose pensions are
unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.



267671.03






12




--------------------------------------------------------------------------------

     4.20 Lists of Contracts, Etc. There is included in Schedule 4.20 a list of
the following items (whether written or oral) relating to the Company and the
Subsidiaries, which list identifies and fairly summarizes each item:

(i) All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.

(ii) All joint venture contracts and joint operating agreements of the Company
or the Subsidiaries or affiliates relating to the Business;

(iii) All contracts of the Company and the Subsidiaries relating to (a)
obligations for borrowed money, (b) obligations evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations to pay the deferred purchase
price of property or services, except trade accounts payable arising in the
ordinary course of business, (d) obligations under capital leases, (e) debt of
others secured by a lien on any asset of the Company of a Subsidiary, and (f)
debts of others guaranteed by the Company or any Subsidiary.

(iv) All agreements of the Company or any Subsidiary relating to the supply of
raw materials for and the distribution of the products of the Business,
including without limitation all sales agreements, manufacturer’s representative
agreements and distribution agreements of whatever magnitude and nature, and any
commitments therefor;

(v) All contracts that individually provide for aggregate future payments to or
from the Company or any Subsidiary of $25,000 or more, to the extent not
included in (i) through (iv) above;

(vi) All contracts of the Company or any Subsidiary that have a term exceeding
one year and that may not be cancelled without any liability, penalty or
premium, to the extent not included in (i) through (v) above;

(vii) A complete list of all outstanding powers of attorney granted by the
Company or any Subsidiary; and

(viii) All other contracts of the Company or any Subsidiary material to the
business, assets, liabilities, financial condition, results of operations or
prospects of the Business taken as a whole to the extent not included above,
including but not limited to contracts for the licensing and ownership of
geological and geophysical data (raw data and interpretations thereon).

Except as set forth in Schedule 4.20, (i) all contracts, agreements and
commitments of the Company or any Subsidiary set forth in Schedule 4.20 are
valid, binding and



267671.03






13




--------------------------------------------------------------------------------

in full force and effect, and (ii) neither the Company nor any Subsidiary nor
any other party to any such contract, agreement, or commitment has materially
breached any provision thereof or is in default thereunder. Except as set forth
in Schedule 4.20, the sale of the Shares by the Seller in accordance with this
Agreement will not result in the termination or provide any party to such
contract the opportunity to terminate of any contract, agreement or commitment
of the Company or any Subsidiary set forth in Schedule 4.20, and immediately
after the Closing, each such contract, agreement or commitment will continue in
full force and effect without the imposition or acceleration of any burdensome
condition or other obligation on the Company resulting from the sale of the
Shares by the Seller. True and complete copies of the contracts, leases,
licenses and other documents referred to in this Section 4.20 will be delivered
to the Purchaser, certified by the Secretary or Assistant Secretary of the
Company as true, correct and complete copies, not later than four weeks from the
date hereof or ten business days before the Closing Date, whichever is sooner.

There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on Schedule 4.20 hereto, all of which will be resolved to the
reasonable satisfaction of Purchaser prior to the Closing Date. To the knowledge
of Seller and the Company, there has not been any event, happening, threat or
fact that would lead them to believe that any of said customers or vendors will
terminate or materially alter their business relationship with the Company after
completion of the transactions contemplated by this Agreement.

     4.21 Compliance With the Law. Neither the Company nor any Subsidiary is in
violation of any applicable federal, state, local or foreign Law, regulation or
order or any other, decree or requirement of any governmental, regulatory or
administrative agency or authority or court or other tribunal (including, but
not limited to, any law, regulation order or requirement relating to securities,
properties, business, products, manufacturing processes, advertising, sales or
employment practices, terms and conditions of employment, occupational safety,
health and welfare, conditions of occupied premises, product safety and
liability, civil rights, or environmental protection, including, but not limited
to, those related to waste management, air pollution control, waste water
treatment or noise abatement). Except as set forth in Schedule 4.21, neither the
Company nor any Subsidiary has been and is now charged with, or to the knowledge
of the Seller or the Company or any Subsidiary under investigation with respect
to, any violation of any applicable law, regulation, order or requirement
relating to any of the foregoing, nor, to the knowledge of the Seller or the
Company or any Subsidiary after due inquiry, are there any circumstances that
would or might give rise to any such violation. The Company and any applicable
Subsidiary has filed all reports required to be filed with any governmental,
regulatory or administrative agency or authority.

     4.22 Litigation; Pending Labor Disputes. Except as specifically identified
on the Balance Sheet or footnotes thereto or set forth in Schedule 4.22:

(i) There are no Legal Proceedings (as defined below) or other proceedings or
governmental investigations pending or, to the knowledge of the Seller or the
Company or any Subsidiary, threatened, against the Seller or the Company or any
Subsidiary, relating to the Business or the Company or the Subsidiaries or their
properties (including leased



267671.03






14




--------------------------------------------------------------------------------

property), or the transactions contemplated by this Agreement, nor is there any
basis known to the Company or the Subsidiaries or the Seller for any such
action.

(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon the Seller
or the Company or any Subsidiary relating to the Business or the Company or any
Subsidiary the effect of which is to prohibit any business practice or the
acquisition of any property or the conduct of any business by the Company or any
Subsidiary or which limit or control or otherwise adversely affect its method or
manner of doing business.

(iii) No work stoppage has occurred and is continuing or, to the knowledge of
the Seller or the Company or the Subsidiaries, is threatened affecting the
Business, and no representation question involving recognition of a collective
bargaining agent exists in respect of any employees of the Company.

(iv) There are no pending labor negotiations or union organization efforts
relating to employees of the Company or the Subsidiaries.

(v) There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labor practices pending or, to the
knowledge of the Seller or the Company, threatened before any governmental or
regulatory agency or authority or any court relating to employees of the
Company.

(vi) For purposes of this Agreement, “Legal Proceedings” shall mean any
litigation, legal action, arbitration, administrative proceeding, proceeding,
demand, claim or investigation against, affecting or brought by or against the
Company or any Subsidiary relating to the Business, operations, assets or
liabilities of the Company or any Subsidiary.

     4.23 Absence of Certain Changes or Events. The Company has not, since the
Balance Sheet Date, except as described on Schedule 4.23:

(i) Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise) or in connection with the performance of this Agreement, and any
such obligation or liability incurred in the ordinary course is not materially
adverse, except for claims, if any, that are adequately covered by insurance;

(ii) Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Balance Sheet, and (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
were not materially adverse;

(iii) Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefor, except (a) as disclosed
on the Balance Sheet, or (b) as may have been required under generally accepted
accounting principles due to income earned or expense accrued since the Balance
Sheet Date and as disclosed to the Purchaser in writing;



267671.03






15




--------------------------------------------------------------------------------

(iv) Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of its assets, tangible or intangible;

(v) Sold or transferred any of its assets or cancelled any debts or claims or
waived any rights, except in the ordinary course of business and which has not
been materially adverse;

(vi) Disposed of or permitted to lapse any patents or trademarks or any patent
or trademark applications material to the operation of its business;

(vii) Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;

         (viii)    Authorized any capital expenditure for real estate or 
leasehold improvements,    machinery, equipment or molds in excess of $5,000.00
in the  aggregate;                     (ix)    Except for this Agreement,
entered into any material  transaction;                     (x)    Issued any
stocks, bonds, or other corporate securities, or 


made any declaration or payment of any dividend or any distribution in respect
of its capital stock; or

(xi) Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate materially and adversely affecting
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business.



  4.24 Employee Benefit Plans.




     (a) Schedule 4.24 lists a description of the only Employee Programs (as
defined below) that have been maintained (as such term is further defined below)
by the Company at any time during the five (5) years prior to the date hereof.

     (b) There has not been any failure of any party to comply with any Laws
applicable with respect to any Employee Program that has been maintained by the
Company or any Subsidiary. With respect to any Employee Programs now or
heretofore maintained by the Company, there has occurred no breach of any duty
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
or other applicable law which could result, directly or indirectly in any taxes,
penalties or other liability to the Purchaser, the Company or any affiliate (as
defined below). No litigation, arbitration, or governmental administrative
proceeding (or investigation) or other proceeding (other than those relating to
routine claims for



267671.03






16




--------------------------------------------------------------------------------

benefits) is pending or, to the knowledge of the Company or any Subsidiary or
the Seller, threatened with respect to any such Employee Program.

     (c) Except as set forth in Schedule 4.24 attached hereto, neither the
Company nor any affiliate has ever (i) provided health care or any other
non-pension benefits to any employees after their employment was terminated
(other than as required by Part 6 of Subtitle B of Title I of ERISA) or has ever
promised to provide such post-termination benefits or (ii) maintained an
Employee Program provided to such employees subject to Title IV of ERISA,
Section 401(a) or Section 412 of Code, including, without limitation, any
Multiemployer Plan.



  (d) For purposes of this Section 4.24:




(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above. In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;

(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);

(iii) An entity is an “affiliate” of the Company for purposes of this Section
3.24 if it would have ever been considered a single employer with the Company
under ERISA Section 4001(b) or part of the same “controlled group” as the
Company for purposes of ERISA Section 302(d)(8)(C); and

(iv) “Multiemployer Plan” means a (pension or non-pension) employee benefit plan
to which more than one employer contributes and which is maintained pursuant to
one or more collective bargaining agreements.

     4.25 Product Warranties and Product Liabilities. Neither the Company nor
any Subsidiary has any products or product warranties and return policies in
effect on the date hereof. There are no product liability claims that are
currently either pending or, to the best of the Seller’s, the Company’s
knowledge or any Subsidiary’s knowledge, threatened against the Company or any
Subsidiary. The Company has not paid in the aggregate, or allowed as credits
against purchases, or received claims for more than one percent (1%) per year of
gross sales, as determined in accordance with GAAP consistently applied, during
the past three years pursuant to obligations under any warranty or any product
liability claim with respect to goods manufactured, assembled or furnished by
the Company. The future cost of performing all such



267671.03






17




--------------------------------------------------------------------------------

obligations and paying all such product liability claims with respect to goods
manufactured, assembled or furnished prior to the Closing Date will not exceed
the average annual cost thereof for said past three year period.

     4.26 Assets. The assets of the Company and any Subsidiary are located at
the locations listed on Schedule 4.26 attached hereto. Except as described in
Schedule 4.26, the assets of the Company and the Subsidiaries are, and together
with the additional assets to be acquired or otherwise received by the Company
or any Subsidiary prior to the Closing, will at the Closing Date be, sufficient
in all material respects to carry on the operations of the Business as now
conducted by the Company or any Subsidiary. The Company and the Subsidiaries are
the only business organizations through which the Business is conducted. Except
as set forth in Schedule 4.16 or Schedule 4.26, all assets used by the Company
and the Subsidiaries to conduct the Business are, and will on the Closing Date
be, owned by the Company or the applicable Subsidiary.

     4.27 Absence of Certain Commercial Practices. Neither the Company, nor any
of its Subsidiaries, nor to the knowledge of the Company, any director, officer,
agent, employee or other person acting on behalf of the Company or any of its
Subsidiaries, nor the Seller has (i) made any payment (directly or by secret
commissions, discounts, compensation or other payments) or (ii) given any gifts
to another business concern, to an agent or employee of another business concern
or of any governmental entity (domestic or foreign) or to a political party or
candidate for political office (domestic or foreign), to obtain or retain
business for the Company or any of its Subsidiaries or to receive favorable or
preferential treatment, except for gifts and entertainment given to
representatives of customers or potential customers of sufficiently limited
value and in a form (other than cash) that would not be construed as a bribe or
payoff, or (iii) otherwise been in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended.

     4.28 Licenses, Permits, Consents and Approvals. The Company has, and at the
Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”), including but not limited to the Prospecting
Licenses issued by the Republic of Botswana (the “Prospecting Licenses”),
required to conduct the Business. All Licenses of the Company are listed on
Schedule 4.28 hereto. With respect to the Prospecting Licenses: (i) each license
is in good standing and is not subject to any pending default or uncured
deficiency; (ii) except as disclosed in the audited Financial Statements, all
required annual payments to maintain each license have been paid; (iii) all
annual minimum expenditure requirements and annual minimum prospecting program
obligations with respect to each license have been satisfied and (iv) each
license entitles the Purchaser to a net revenue interest of no less than eighty
seven percent in all coalbed methane produced therefrom. At the Closing, the
Company will have all such Licenses which are material to the conduct of the
Business and will have renewed all Licenses which would have expired in the
interim. Except as listed in Schedule 4.28, no registration, filing,
application, notice, transfer, consent, approval, order, qualification, waiver
or other action of any kind (collectively, a “Filing”) will be required as a
result of the sale of the Shares by the Seller in accordance with this Agreement
(a) to avoid the loss of any License or the violation, breach or termination of,
or any default under, or the creation of any lien on any asset of the Company
pursuant to the terms of, any law, regulation, order or other requirement or any
contract binding



267671.03






18




--------------------------------------------------------------------------------

upon the Company or to which any such asset may be subject, or (b) to enable
Purchaser (directly or through any designee) to continue the operation of the
Company and the Business substantially as conducted prior to the Closing Date.
All such Filings will be duly filed, given, obtained or taken on or prior to the
Closing Date and will be in full force and effect on the Closing Date.

4.29 Environmental Matters. Except as set forth on Schedule 4.29 hereto:

     (a) The operations of the Company are in compliance with all applicable
Laws promulgated by any governmental entity which prohibit, regulate or control
any hazardous material or any hazardous material activity (“Environmental Laws”)
and all permits issued pursuant to Environmental Laws or otherwise except for
where noncompliance or the absence of such permits would not, individually or in
the aggregate, have a Material Adverse Effect (defined as follows);

     (i) For purposes of this Agreement, “Material Adverse Effect” shall mean,
with respect to any party, any material adverse effect on, or any change, event,
occurrence or state of facts materially adverse to, (i) the Business,
properties, assets, liabilities (contingent or otherwise), results of operations
or condition of the Company and its Subsidiaries taken as a whole, or (ii) such
party’s ability to, in a timely manner, perform its obligations under this
Agreement;

     (b) The Company has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;

     (c) The Company is not the subject of any outstanding written order or
contract with any Governmental Body or person respecting Environmental Laws or
any violation or potential violations thereof; and,

     (d) The Company has not received any written communication alleging either
or both that the Company may be in violation of any Environmental Law, or any
permit issued pursuant to Environmental Law, or may have any liability under any
Environmental Law.

     4.30 Broker. Neither the Company nor the Subsidiaries nor the Seller has
retained any broker in connection with any transaction contemplated by this
Agreement. Purchaser and the Company shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Company or the
Seller of any broker in connection with any transaction contemplated by this
Agreement.

     4.31 Related Party Transactions. Except as described in Schedule 4.31, all
transactions during the past five years between the Company and any current or
former shareholder or any entity in which the Company or any current or former
shareholder had or has a direct or indirect interest have been fair to the
Company as determined by the Board of Directors. No portion of the sales or
other on-going business relationships of the Company is dependent upon the
friendship or the personal relationships (other than those customary within
business generally) of the Seller, except as described in Schedule 4.31. During
the past five



267671.03






19




--------------------------------------------------------------------------------

years, the Company has not forgiven or cancelled, without receiving full
consideration, any indebtedness owing to it by the Seller.

     4.32 Patriot Act. The Company and the Seller certify that neither the
Company nor any of its Subsidiaries has been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. The
Company and the Seller hereby acknowledge that the Purchaser seeks to comply
with all applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company and the Seller hereby represent,
warrant and agree that: (i) none of the cash or property that the Seller has
contributed or paid or will contribute and pay to the Company has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company or any of
its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Seller shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Seller, the Company or any of its Subsidiaries. The
Seller agree to provide the Purchaser any additional information regarding the
Company or any of its Subsidiaries that the Purchaser reasonably requests to
ensure compliance with all applicable laws concerning money laundering and
similar activities.



  4.33 Investment Intent.




     The Exchange Consideration is being acquired hereunder by the Seller for
investment purposes only, for its own account, not as a nominee or agent and not
with a view to the distribution thereof. The Seller has no present intention to
sell or otherwise dispose of the Exchange Consideration and will not do so
except in compliance with the provisions of the Securities Act of 1933, as
amended (the “1933 Act”), and applicable law. The Seller understands that the
Exchange Consideration acquired hereunder must be held by it indefinitely unless
a subsequent disposition or transfer of any of said shares is registered under
the 1933 Act, or is exempt from registration therefrom. The Seller further
understands that the exemption from registration afforded by Rule 144 (the
provisions of which are known to the Seller) promulgated under the Securities
Act of 1933, as amended, depends on the satisfaction of various conditions, and
that, if and when applicable, Rule 144 may afford the basis for sales only in
limited amounts.

     4.34 Investment Experience; Suitability. The Seller is a sophisticated
investor familiar with the type of risks inherent in the acquisition of
securities such as the shares of the Purchaser and the Seller’s financial
position is such that the Seller can afford to retain the Exchange Consideration
for an indefinite period of time without realizing any direct or indirect cash
return on its investment.

     4.35 Accredited Investor Status. The Seller is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D and the Seller shall submit
to the Purchaser such additional information as may be reasonably requested by
the Purchaser to establish the Seller’s status as such.



267671.03






20




--------------------------------------------------------------------------------

     4.36 Reliance on Exemptions. The Seller understands that shares of
Purchaser’s common stock comprising the Exchange Consideration is being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Purchaser is relying in part upon the truth and accuracy of, and the Seller’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Seller set forth herein in order to determine the
availability of such exemptions and the eligibility of the Seller to acquire the
Exchange Consideration.

     4.37 Legends. The Seller understands that the certificates or other
instruments representing the Exchange Consideration, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

     4.38 Disclosure. All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the Seller
or the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations and warranties by the Seller
and the Company herein. No statement, representation or warranty by the Seller
or the Company in this Agreement or in any schedule, certificate, opinion,
instrument, or other document furnished or to be furnished to the Purchaser
pursuant hereto or in connection with the transactions contemplated hereby
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated therein or necessary to
make the statements contained therein not misleading or necessary in order to
provide a prospective purchaser of the business of the Company with full and
fair disclosure concerning the Company, the Business, and the Company’s affairs.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER



  5.1 Organization and Good Standing.




     The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado.



267671.03






21




--------------------------------------------------------------------------------

5.2      Authority.     (a) The execution and delivery of this Agreement and the
 

consummation of the transactions contemplated herein have been, or will prior to
Closing be, duly and validly approved and acknowledged by all necessary
corporate action on the part of the Purchaser.

(b) The execution of this Agreement and the delivery hereof to the Seller and
the purchase contemplated herein have been, or will be prior to Closing, duly
authorized by the Purchaser’s Board of Directors having full power and authority
to authorize such actions.



  5.3 Conflicts; Consents of Third Parties.




     (a) The execution and delivery of this Agreement, the acquisition of the
Shares by Purchaser and the consummation of the transactions herein
contemplated, and the compliance with the provisions and terms of this
Agreement, are not prohibited by the Articles of Incorporation or Bylaws of the
Purchaser and will not violate, conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, any court order,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Purchaser is a party or by which it is bound.

     (b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.



  5.4 Litigation.




     There are no Legal Proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.



  5.5 Investment Intention.




     The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to the distribution (as such term is used in
Section 2(11) of the Securities Act of 1933, as amended (the "Securities Act")
thereof. Purchaser understands that the Shares have not been registered under
the Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

5.6 Due Authorization of Exchange Consideration.

     The Exchange Consideration when delivered to the Seller shall be validly
issued and outstanding as fully paid and non-assessable, free and clear of any
liens, pledges, encumbrances, charges, agreements, options, claims or other
arrangements or restrictions of any kind.



267671.03






22




--------------------------------------------------------------------------------



  5.7 Broker.




     The Purchaser has not retained any broker in connection with any
transaction contemplated by this Agreement. The Seller shall not be obligated to
pay any fee or commission associated with the retention or engagement by the
Purchaser of any broker in connection with any transaction contemplated by this
Agreement.



  5.8 Patriot Act.




     The Purchaser certifies that neither the Purchaser nor any of its
subsidiaries has been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224. The Purchaser hereby
acknowledges that the Company and the Seller seek to comply with all applicable
laws concerning money laundering and related activities. In furtherance of those
efforts, the Purchaser hereby represents, warrants and agrees that: (i) none of
the cash or property that the Purchasers have contributed or paid or will
contribute and pay to the Seller has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Purchaser or any of its subsidiaries to the
Seller, to the extent that they are within the Purchaser’s control shall cause
the Seller or the Company to be in violation of the United States Bank Secrecy
Act, the United States International Money Laundering Control Act of 1986 or the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001. The Purchaser shall promptly notify the Seller if any of
these representations ceases to be true and accurate regarding the Purchaser or
any of its subsidiaries. The Purchaser agrees to provide the Seller any
additional information regarding the Purchaser or any of its subsidiaries that
the Seller reasonably requests to ensure compliance with all applicable laws
concerning money laundering and similar activities.



  5.9 Tax Matters.




     (a) Neither the Purchaser nor any of its Affiliates has taken or agreed to
take any action (other than actions contemplated by this Agreement) that could
reasonably be expected to prevent the Exchange from constituting a
reorganization under Section 368(a)(1)(B) of the Code, and the Purchaser is not
aware of any agreement, plan or other circumstance that could reasonably be
expected to prevent the Exchange from so qualifying, including any plan or
intention to liquidate the Company for federal tax purposes or reacquire any of
the Exchange Consideration.

     (b) The Purchaser does not plan or intend to sell or otherwise dispose of
any of the Shares, or take any action or cause the Company to take any action,
that would result in the Purchaser not being in control of the Company after the
Exchange, as required by Section 368(a)(1)(B) of the Code.

     (c) The Purchaser does not own, directly or indirectly, any shares of the
Company, nor has the Purchaser owned any such shares during the preceding five
years.

     (d) The Purchaser does not plan or intend to acquire additional shares of
the Company other than the Shares.



267671.03






23




--------------------------------------------------------------------------------

     (e) The Purchaser is not an investment company within the meaning of
Section 368(a)(2)(F) of the Code.



267671.03






24




--------------------------------------------------------------------------------



ARTICLE VI
COVENANTS






  6.1 Access to Information.




     The Seller and the Company agree that, prior to the Closing Date, the
Purchaser shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company
and its Subsidiaries and such examination of the books, records and financial
condition of the Company and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records. Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Seller shall cooperate, and shall cause the
Company and its Subsidiaries to cooperate, fully therein. No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in this Agreement. In order that the Purchaser may have full
opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Company and its Subsidiaries, the Seller shall cause the officers, employees,
consultants, agents, accountants, attorneys and other representatives of the
Company and its Subsidiaries to cooperate fully with such representatives in
connection with such review and examination.

6.2 Conduct of the Business Pending the Closing.

     (a) Except as otherwise expressly contemplated by this Agreement or with
the prior written consent of the Purchaser, the Seller shall, and shall cause
the Company and the Subsidiaries to:

(i) Conduct the Business only in the ordinary course consistent



with past practice;




     (ii) Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and the Subsidiaries and (B) preserve its present
relationship with Persons having business dealings with the Company and the
Subsidiaries;

     (iii) Maintain (A) all of the assets and properties of the Company in their
current condition, ordinary wear and tear excepted and (B) insurance upon all of
the properties and assets of the Company in such amounts and of such kinds
com-parable to that in effect on the date of this Agreement;

     (iv) (A) maintain the books, accounts and records of the Company in the
ordinary course of business consistent with past practices, (B) continue to
collect accounts receivable and pay accounts payable utilizing normal procedures
and without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Company; and

(v) Comply in all material respects with applicable Laws.



267671.03






25




--------------------------------------------------------------------------------

     (b) Except as otherwise expressly contemplated by this Agreement or with
the prior written consent of the Purchaser, the Seller shall not, and shall
cause the Company and the Subsidiaries not to:

     (i) Declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of the Company or the Subsidiaries or repurchase,
redeem or otherwise acquire any outstanding shares of the capital stock or other
securities of, or other ownership interests in, the Company or the Subsidiaries;

     (ii) Transfer, issue, sell or dispose of any shares of capital stock or
other securities of the Company or the Subsidiaries or grant options, warrants,
calls or other rights to purchase or otherwise acquire shares of the capital
stock or other securities of the Company or the Subsidiaries;

     (iii) Effect any recapitalization, reclassification, stock split or like
change in the capitalization of the Company of the Subsidiaries;

     (iv) Amend the applicable organization documents of the the Company and the
Subsidiaries;

     (v) (A) materially increase the annual level of compensation of any
employee of the Company or a Subsidiary, (B) increase the annual level of
compensation payable or to become payable by the Company to any of its executive
officers, (C) grant any unusual or extraordinary bonus, benefit or other direct
or indirect compensation to any employee, director or consultant, (D) increase
the coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any of the directors, officers, employees, agents or
representatives of the Company or otherwise modify or amend or terminate any
such plan or arrangement or (E) enter into any employment, deferred
compensation, severance, consulting, non-competition or similar agreement (or
amend any such agreement) to which the Company is a party or involving a
director, officer or employee of the Company in his or her capacity as a
director, officer or employee of the Company;

     (vi) Except for trade payables and for indebtedness for borrowed money
incurred in the ordinary course of business and consistent with past practice,
borrow monies for any reason or draw down on any line of credit or debt
obligation, or become the guarantor, surety, endorser or otherwise liable for
any debt, obligation or liability (contingent or otherwise) of any other Person,
or change the terms of payables or receivables;

     (vii) Subject to any Lien (except for leases that do not materially impair
the use of the property subject thereto in their respective businesses as
presently conducted), any of the properties or assets (whether tangible or
intangible) of the Company;

     (viii) Acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the



267671.03






26




--------------------------------------------------------------------------------

Company except, with respect to the items listed on Schedule 6.2(b)(viii)
hereto, as previously consented to by the Purchaser;

     (ix) Cancel or compromise any debt or claim or waive or release any
material right of the Company except in the ordinary course of business
consistent with past practice;

(x) Enter into any commitment for capital expenditures out of



the ordinary course;




     (xi) Permit the Company to enter into any transaction or to make or enter
into any contract which by reason of its size or otherwise is not in the
ordinary course of business consistent with past practice;

     (xii) Permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;

     (xiii) Except for transfers of cash pursuant to normal cash management
practices, permit the Company to make any investments in or loans to, or pay any
fees or expenses to, or enter into or modify any contract with, the Seller or
any Affiliate of the Seller; or

     (xiv) Agree to do anything prohibited by this Section 6.2 or anything which
would make any of the representations and warranties of the Seller in this
Agreement untrue or incorrect in any material respect as of any time through and
including the Closing.



  6.3 Consents.




     The Seller shall use its best efforts, and the Purchaser shall cooperate
with the Seller, to obtain at the earliest practicable date all consents and
approvals required to consummate the transactions contemplated by this
Agreement, including, without limitation, the consents and approvals referred to
in Section 4.7 hereof; provided, however, that neither the Seller nor the
Purchaser shall be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested.



  6.4 Other Actions.




     Each of the Seller and the Purchaser shall use its best efforts to (i) take
all actions necessary or appropriate to consummate the transactions contemplated
by this Agreement and (ii) cause the fulfillment at the earliest practicable
date of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.



  6.5 No Solicitation.






267671.03






27




--------------------------------------------------------------------------------

     The Seller will not, and will not cause or permit the Company or any of the
Company's directors, officers, employees, representatives or agents
(collectively, the "Representatives") to, directly or indirectly, (i) discuss,
negotiate, undertake, authorize, recommend, propose or enter into, either as the
proposed surviving, merged, acquiring or acquired corporation, any transaction
involving a merger, consolidation, business combination, purchase or disposition
of any amount of the assets or capital stock or other equity interest in the
Company other than the transactions contemplated by this Agreement (an
"Acquisition Transaction"), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning the business, operations, properties or assets of the
Company in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.
The Seller will inform the Purchaser in writing immediately following the
receipt by the Seller, the Company or any Representative of any proposal or
inquiry in respect of any Acquisition Transaction.



  6.6 Preservation of Records.




     The Seller and the Purchaser agree that each of them shall preserve and
keep the records held by it relating to the business of the Company and the
Subsidiaries for a period of three years from the Closing Date and shall make
such records and personnel available to the other as may be reasonably required
by such party in connection with, among other things, any insurance claims by,
legal proceedings against or governmental investigations of the Seller or the
Purchaser or any of their Affiliates or in order to enable the Seller or the
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby.



  6.7 Publicity.




     Neither the Seller nor the Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchaser or the Seller, disclosure is otherwise required by
applicable Law or by the applicable rules of any stock exchange on which the
Purchaser lists securities, provided that, to the extent required by applicable
law, the party intending to make such release shall use its best efforts
consistent with such applicable law to consult with the other party with respect
to the text thereof.



  6.8 Use of Name.




     The Seller hereby agrees that upon the consummation of the transactions
contemplated hereby, the Purchaser and the Company shall have the sole right to
the use of the names "Nyati Mauritius Limited" and "Nyati Resources Limited" and
the Seller shall not, and shall not cause or permit any Affiliate to, use such
name or any variation or simulation thereof.



267671.03






28




--------------------------------------------------------------------------------



  6.9 Financial Statements.




     The Seller shall cooperate with the Purchaser to provide all information
required for the completion of audited financial statements of the Company to be
prepared and delivered as of the Closing Date.



  6.10 Tax Election.




     Neither the Purchaser nor any of its Affiliates shall cause the Company or
any of its Affiliates, including Nyati Resources Limited, a Mauritius private
company limited by shares and wholly owned by the Company (“Nyati Resources”),
and Nyati Resources Botswana (PTY) Limited, a Botswana private limited liability
company 50%-owned by Nyati Resources, to affirmatively elect to be classified as
a partnership or disregarded entity for U.S. federal tax purposes. For purposes
of clarification, any deemed classification or recharacterization as a
partnership or disregarded entity for U.S. federal tax purposes: (i) resulting
from any act or omission of the Seller on or prior to the Closing; or (ii)
resulting from the execution or closing of the transactions contemplated herein,
shall not be an affirmative election or act of the Purchaser or any of its
Affiliates for purposes of this section.



  6.11 Tax Matters.




     (a) Tax Periods Ending on or Before the Closing Date. The Seller shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company for all periods ending on or prior to the Closing Date which are
to be filed after the Closing Date as soon as practicable and prior to the date
due (including any proper extensions thereof). The Seller shall permit the
Company and the Purchaser to review and provide comments, if any, on each such
Return described in the preceding sentence prior to filing. Unless the Purchaser
or the Company provides comments to the Seller, the Company shall deliver to the
Seller each such Return signed by the appropriate officer(s) of the Company for
filing within ten (10) days following the Seller’s delivery to the Company and
the Purchaser of any such Return. The Seller shall deliver to the Company
promptly after filing each such Return a copy of the filed Return and evidence
of its filing. The Seller shall pay the costs and expenses incurred in the
preparation and filing of the Tax Returns on or before the date such costs and
expenses are due.

     If the Company provides comments to the Seller and at the end of such ten
(10) day period the Company and the Seller have failed to reach written
agreement with respect to all of such disputed items, the parties shall submit
the unresolved items to arbitration for final determination. Promptly, but no
later than thirty (30) days after its acceptance of its appointment as
arbitrator, the arbitrator shall render an opinion as to the disputed items. The
determination of the arbitrator shall be conclusive and binding upon the
parties. The Company and the Seller shall each pay one half of the fees, costs
and expenses of the arbitrator. The prevailing party may be entitled to an award
of pre- and post-award interest as well as reasonable attorneys’ fees incurred
in connection with the arbitration and any judicial proceedings related thereto
as determined by the arbitrator.

     (b) Tax Periods Beginning Before and Ending After the Closing Date. The
Company or the Purchaser shall prepare or cause to be prepared and file or cause
to be filed any



267671.03






29




--------------------------------------------------------------------------------

Returns of the Company for Tax periods that begin before the Closing Date and
end after the Closing Date. To the extent such Taxes are not fully reserved for
in the Company’s Financial Statements, as adjusted for the passage of time
through the Closing Date in accordance with the Company’s past custom and
practice, the Seller shall pay to the Company an amount equal to the unreserved
portion of such Taxes that relates to the portion of the Tax period ending on
the Closing Date. Such payment, if any, shall be paid by the Seller within
fifteen (15) days after receipt of written notice from the Company or the
Purchaser that such Taxes were paid by the Company or the Purchaser for a period
beginning prior to the Closing Date. For purposes of this Section, in the case
of any Taxes that are imposed on a periodic basis and are payable for a Taxable
period that includes (but does not end on) the Closing Date, the portion of such
Tax that relates to the portion of such Tax period ending on the Closing Date
shall (i) in the case of any Taxes other than Taxes based upon or related to
income or receipts, be deemed to be the amount of such Tax for the entire Tax
period multiplied by a fraction the numerator of which is the number of days in
the Tax period ending on the Closing Date and the denominator of which is the
number of days in the entire Tax period (the “Pro Rata Amount”), and (ii) in the
case of any Tax based upon or related to income or receipts, be deemed equal to
the amount that would be payable if the relevant Tax period ended on the Closing
Date. The Seller shall pay to the Company with the payment of any taxes due
hereunder, the Seller’s Pro Rata Amount of the costs and expenses incurred by
the Purchaser or the Company in the preparation and filing of the Tax Returns.
Any net operating losses or credits relating to a Tax period that begins before
and ends after the Closing Date shall be taken into account as though the
relevant Tax period ended on the Closing Date. All determinations necessary to
give effect to the foregoing allocations shall be made in a reasonable manner as
agreed to by the parties.

     (c) Refunds and Tax Benefits. Any Tax refunds related to the Company that
are received after the Closing Date by the Seller (other than tax refunds
received in connection with the Seller’s individual tax Returns), the Purchaser
or the Company, and any amounts credited against Tax to which the Seller, the
Purchaser or the Company become entitled, shall be for the account of the
Company, and the Seller shall pay over to the Company any such refund or the
amount of any such credit within fifteen (15) days after receipt or entitlement
thereto. In addition, to the extent that a claim for refund or a proceeding
results in a payment or credit against Tax by a taxing authority to the Seller,
the Seller shall pay such amount to the Company within fifteen (15) days after
receipt or entitlement thereto.

(d)      Cooperation on Tax Matters.     (i) The Purchaser, the Company and the
Seller shall cooperate  

fully, as and to the extent reasonably requested by the other party, in
connection with the filing of any Returns pursuant to this Section and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other party's request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Company and the Seller agrees (A) to retain all
books and records with respect to Tax matters pertinent to the Company relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by the Purchaser or the
Seller, any extensions thereof) of the respective tax periods, and to abide by
all record retention agreements entered into



267671.03






30




--------------------------------------------------------------------------------

with any taxing authority, and (B) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, the Company or the Seller, as the
case may be, shall allow the other party to take possession of such books and
records.

     (ii) The Purchaser and the Seller further agree, upon request, to use their
commercially reasonable best efforts to obtain any certificate or other document
from any Governmental Body or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).

     (iii) After the Exchange, the Purchaser shall cause the Company to continue
its historic business or to use a significant portion of its historic business
assets in a business within the meaning of Treas. Reg. Section 1.368 -1(d),
assuming that the assets of, and the business conducted by, the Company on the
Closing Date constitute the Company’s historic business assets and historic
business, respectively.

     (iv) The Purchaser and the Seller further agree, upon request, to provide
the other party with all information that either party may be required to report
pursuant to §6043 of the Code and all Treasury Department Regulations
promulgated thereunder. Notwithstanding the foregoing, the Purchaser has no plan
or intention to liquidate the Company for U.S. federal tax purposes.

     (v) Each party shall pay its respective expenses, if any, incurred in
connection with the transaction contemplated hereunder.

     (vi) Each party shall report the Exchange as a tax-deferred reorganization
under Section 368(a)(1)(B) for all applicable U.S. federal tax purposes.

     (vii) From and after the date of this Agreement, each party hereto shall
use its best efforts to cause the Exchange to qualify, and shall not take any
actions or cause any actions to be taken that could reasonably be expected to
prevent the Exchange from qualifying, as a reorganization under Section
368(a)(1)(B) of the Code.

     6.12 Additional Compensation. In the event that subsequent to the Closing
Date, Seller or any agent or employee of Seller shall find, acquire or purchase
any properties that Purchaser shall subsequently acquire from Seller (the
“Acquired Properties”), Purchaser shall pay to Seller an overriding royalty
interest in the Acquired Properties equal to ten percent (10%).

     6.13 Expenses. No later than ninety days after the Closing, the Purchaser
shall reimburse Seller for expenses incurred by it in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement
and the other agreements to be executed in connection herewith (“Documents”),
including, without limitation, attorneys’ and consultants’ fees and expenses,
transfer agent fees, fees for stock quotation services, fees relating to any
amendments or modifications of the Documents or any consents or waivers of
provisions in the Documents, fees for the preparation of opinions of counsel,
escrow fees, and costs of restructuring the transactions contemplated by the
Documents, as well as all fees and expenses



267671.03






31




--------------------------------------------------------------------------------

incurred by Seller on behalf of the Company from January 1, 2007 until the
Closing Date hereof, which expenses shall not exceed $250,000.



ARTICLE VII
CONDITIONS TO CLOSING




7.1 Conditions Precedent to Obligations of Purchaser.

     The obligation of the Purchaser to consummate the transactions contemplated
by this Agreement is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Purchaser in whole or in part to the extent permitted by applicable law):

     (a) all representations and warranties of the Seller contained herein shall
be true and correct as of the date hereof;

     (b) all representations and warranties of the Seller contained herein
qualified as to materiality shall be true and correct, and the representations
and warranties of the Seller contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that time;

     (c) the Seller shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;

     (d) the Purchaser shall have been furnished with certificates (dated the
Closing Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;

     (e) Certificates representing the Shares shall have been, or shall at the
Closing be, validly delivered and transferred to the Purchaser, free and clear
of any and all Liens;

     (f) there shall not have been or occurred any material adverse change to
the Company, any Subsidiary or the Business;

     (g) the Seller shall have obtained all consents and waivers referred to in
Section 4.7 hereof, in a form reasonably satisfactory to the Purchaser, with
respect to the transactions contemplated by this Agreement;

     (h) no Legal Proceedings shall have been instituted or threatened or claim
or demand made against the Seller, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;



267671.03






32




--------------------------------------------------------------------------------

     (i) the Purchaser shall have received the written resignation of each
officer and director of the Company; and

     (j) the Purchaser shall have received the audited financial statements of
the Company, in form and scope required for SEC reporting purposes.

7.2 Conditions Precedent to Obligations of the Seller.

     The obligations of the Seller to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Seller in whole or in part to the extent permitted by applicable law):

     (a) all representations and warranties of the Purchaser contained herein
shall be true and correct as of the date hereof;

     (b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;

     (c) the Purchaser shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date;

     (d) the Seller shall have been furnished with certificates (dated the
Closing Date and in form and substance reasonably satisfactory to the Seller)
executed by the Chief Executive Officer and Chief Financial Officer of the
Purchaser certifying as to the fulfillment of the conditions specified in
Sections 7.2(a), 7.2(b) and 7.2(c);

     (e) no Legal Proceedings shall have been instituted or threatened or claim
or demand made against the Seller, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;

     (f) appropriate actions shall have been taken to remove the Seller from any
personal guarantees provided on behalf of the Company or indemnification shall
have been provided for such guarantees which is acceptable in the sole
discretion of the Seller.



267671.03






33




--------------------------------------------------------------------------------



ARTICLE VIII
DOCUMENTS TO BE DELIVERED






  8.1 Documents to be Delivered by the Seller.




     At the Closing, the Seller shall deliver, or cause to be delivered, to the
Purchaser the following:

     (a) stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;

(b) the certificates referred to in Section 7.1(d) and 7.1(e) hereof; (c) copies
of all consents and waivers referred to in Section 7.1(g) hereof; (d) written
resignation of each officer and director of the Company;

(c) Copies of all consents and waivers referred to in Section 7.1(g) hereof

(d) Written resignation of each officer and director of the company

(e) certificate of good standing with respect to (i) the Company and Nyati
Resources issued by the Registrar of Companies of the Republic of Mauritius and
(ii) Nyati Botswana issued by the secretary of Nyati Botswana; and

(f) such other documents as the Purchaser shall reasonably request.

8.2 Documents to be Delivered by the Purchaser.

At the Closing, the Purchaser shall deliver to the Seller the following:

(a)      The Exchange Consideration;   (b)      the certificates referred to in
Section 7.2(d) hereof;   (c)      such other documents as the Seller shall
reasonably request.  



ARTICLE IX
INDEMNIFICATION






  9.1 Indemnification.




     (a) Subject to Section 9.2 hereof, the Seller hereby agrees to indemnify
and hold the Purchaser, the Company, the Subsidiaries, and their respective
directors, officers, employees, Affiliates, agents, successors and assigns
(collectively, the "Purchaser Indemnified Parties") harmless from and against:

     (i) any and all liabilities of the Company or the Subsidiaries of every
kind, nature and description, absolute or contingent, existing as against the
Company or the Subsidiaries prior to and including the Closing Date or
thereafter coming into being or arising by reason of any state of facts
existing, or any transaction entered into, on or prior to the Closing Date,
except to the extent that the same have been fully provided for in the Balance



267671.03






34




--------------------------------------------------------------------------------

Sheet or disclosed in the notes thereto or were incurred in the ordinary course
of business between the Balance Sheet date and the Closing Date;

     (ii) subject to Section 10.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 4
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;

     (iii) any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of the Seller under this Agreement;

     (iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other reasonable professionals' fees and disbursements
(collectively, "Expenses") incident to any and all losses, liabilities,
obligations, damages, costs and expenses with respect to which indemnification
is provided hereunder (collectively, "Losses").

     (b) Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold
the Seller and its respective Affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:

     (i) any and all Losses based upon, attributable to or resulting from the
failure of any representation or warranty of the Purchaser set forth in Section
5 hereof, or any representation or warranty contained in any certificate
delivered by or on behalf of the Purchaser pursuant to this Agreement, to be
true and correct as of the date made;

     (ii) any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Purchaser under
this Agreement or arising from the ownership or operation of the Company from
and after the Closing Date; and

(iii) any and all Expenses incident to the foregoing.

9.2 Limitations on Indemnification for Breaches of Representations and



Warranties.




     An indemnifying party shall not have any liability under Section 9.1(a)(ii)
or Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses
to the indemnified parties that arise thereunder based upon, attributable to or
resulting from the failure of any representation or warranty to be true and
correct, other than the representations and warranties set forth in Sections
4.3, 4.11, 4.24 and 4.29 hereof, exceeds $5,000 (the “Basket”) and, in such
event, the indemnifying party shall be required to pay the entire amount of such
Losses and Expenses in excess of $5,000 (the “Deductible”).



  9.3 Indemnification Procedures.






267671.03






35




--------------------------------------------------------------------------------

     (a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any Person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim,
then, subject to the last sentence of 9.3(b), the indemnifying party shall
reimburse the indemnified party for the Expenses of defending such Claim upon
submission of periodic bills. If the indemnifying party shall assume the defense
of any Claim, the indemnified party may participate, at his or its own expense,
in the defense of such Claim; provided, however, that such indemnified party
shall be entitled to participate in any such defense with separate counsel at
the expense of the indemnifying party if, (i) so requested by the indemnifying
party to participate or (ii) in the reasonable opinion of counsel to the
indemnified party, a conflict or potential conflict exists between the
indemnified party and the indemnifying party that would make such separate
representation advisable; and provided, further, that the indemnifying party
shall not be required to pay for more than one such counsel for all indemnified
parties in connection with any Claim. The parties hereto agree to cooperate
fully with each other in connection with the defense, negotiation or settlement
of any such Claim.

     (i) For purposes of this Agreement, “Person” shall mean any natural person,
corporation, business trust, joint venture, association, company, firm,
partnership or other entity or government or Governmental Body.

     (b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party within 10 business days after the date
of such notice. Notwithstanding anything to the contrary in this Agreement, any
payments under this Article IX shall, if made by the Seller to the Purchaser, be
made in immediately available funds and, if made by the Purchaser to the Seller,
be made in shares of common stock of the Purchaser, with the per-share value of
such stock determined based upon 75% on the weighted average of the stock’s
closing price for the three trading days preceding the date of (a) submission of
the



267671.03






36




--------------------------------------------------------------------------------

periodic bill be paid, in the case of a payment under Section 9.3(a), and (b)
the notice described in the immediately preceding sentence, in the case of a
payment under Section 9.3(b) .

     (c) The failure of the indemnified party to give reasonably prompt notice
of any Claim shall not release, waive or otherwise affect the indemnifying
party's obligations with respect thereto except to the extent that the
indemnifying party can demonstrate actual loss or that such failure materially
prejudices the indemnifying party’s ability to defend against such Claims.



  9.4 Tax Treatment of Indemnity Payments.




     The Seller and the Purchaser shall treat any indemnity payment made
pursuant to this Article 9 as an adjustment to the Exchange Consideration for
federal, state, local and foreign income tax purposes, except to the extent
otherwise required by law.



ARTICLE X
MISCELLANEOUS






  10.1 Payment of Sales, Use or Similar Taxes.




     All value added tax, goods and services tax, and sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Seller.

10.2 Survival of Representations and Warranties.

     The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3, 4.11, 4.24 and 4.36
which shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within twenty-four (24) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced; provided, however, that the representations and
warranties contained in Sections 4.1, 4.2 and 4.3 shall survive the Closing and
remain in full force and effect without termination.



  10.3 Expenses.




     Except as otherwise provided in this Agreement, the Seller and the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.



  10.4 Specific Performance.






267671.03






37




--------------------------------------------------------------------------------

     The Seller acknowledges and agrees that the breach of this Agreement would
cause irreparable damage to the Purchaser and that the Purchaser will not have
an adequate remedy at law. Therefore, the obligations of the Seller under this
Agreement, including, without limitation, the Seller’s obligation to sell the
Shares to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.



  10.5 Further Assurances.




     The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

                   10.6 Submission to Jurisdiction; Consent to Service of
Process; Attorney’s



Fees.




     (a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Colorado
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

     (b) Each of the parties hereto hereby consents to process being served by
any party to this Agreement in any suit, action or proceeding by the mailing of
a copy thereof in accordance with the provisions of Section 10.10.

     (c) If any legal action or any arbitration or other proceeding is brought
for the enforcement or interpretation of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys' fees and other costs in connection with that
action or proceeding, in addition to any other relief to which it or they may be
entitled.

                   10.7 Entire Agreement; Amendments and Waivers.

      This Agreement (including the schedules and exhibits hereto) represents
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any





 

 



38




--------------------------------------------------------------------------------

investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

                       10.8 Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado.

                       10.9 Table of Contents and Headings.

     The table of contents and section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.



  10.10 Notices.




     All notices and other communications under this Agreement shall be in
writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):



  (a) Purchaser:






  Zulu Energy Corp.
P.O. Box 6565
1745 Meadowlark Ln.
Sheridan, WY 82801
Attn: Paul Stroud, Chief Executive Officer
Phone: (307) 673-4322
Facsimile:






  Copy to:






  Robert Bearman, Esq.
Patton Boggs LLP
1801 California Street, Suite 4900
Denver, Colorado 80202
Phone: (303) 830-1776
Facsimile: (303) 894-9239


(b) Seller and Company:
NYATI Mauritius Limited






267671.03






39




--------------------------------------------------------------------------------



  c/o Nerine Trust Company
PO Box 434,
Nerine House,
St George's Place
St. Peter Port
Guernsey, GY1 3ZG
Channel Islands
Attn: Phil Lockett, Esq., Executive Director
Phone: +441481701300
Facsimile: +441481711224






  Copy to:






  Marc A. Ross, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725






  10.11 Severability.




     If any provision of this Agreement is invalid or unenforceable, the balance
of this Agreement shall remain in effect.



  10.12 Binding Effect; Assignment.




     This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. Nothing in this
Agreement shall create or be deemed to create any third party beneficiary rights
in any person or entity not a party to this Agreement except as provided below.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void; provided, however, that
the Purchaser may assign this Agreement and any or all rights or obligations
hereunder (including, without limitation, the Purchaser's rights to purchase the
Shares and the Purchaser's rights to seek indemnification hereunder) to any
Affiliate of the Purchaser. Upon any such permitted assignment, the references
in this Agreement to the Purchaser shall also apply to any such assignee unless
the context otherwise requires.



[Remainder of Page Intentionally Left Blank]






267671.03






40




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first above written.

 







ZULU ENERGY CORP.




By:         /s/ Paul Stroud 

--------------------------------------------------------------------------------

    Paul Stroud,      Chief Executive Officer 

 






NYATI MAURITIUS LIMITED






  By: /s/Charlotte J. Grisley
Charlotte J. Grisley,
On behalf of Woodleigh Limited
Director






SELLER:






LMA HUGHES LLLP




By:      /s/ Brian Hughes 

--------------------------------------------------------------------------------

Brian Hughes,     Partner 




267671.03






41




--------------------------------------------------------------------------------

    ANNEX A  Seller    Shares  LMA Hughes LLLP    100 shares of Nyati Mauritius
Limited 








42




--------------------------------------------------------------------------------